Citation Nr: 0633323	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for Hepatitis C 
disability.

2.	Entitlement to an initial rating in excess of 10% for a 
post-traumatic stress disorder (PTSD) prior to June 
2003.

3.	Entitlement to an increased rating for PTSD, currently 
evaluated as          50% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1968 to March 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2003 rating action that denied 
service connection for Hepatitis C disability and diabetes 
mellitus (DM), and granted service connection for PTSD and 
assigned an initial 10% rating therefor from February 2002.  
Because the claim for an initial rating in excess of 10% 
involves a request for a higher rating following the initial 
grant of service connection, the Board has characterized that 
claim in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).  

By rating action of July 2004, the RO granted an increased 
rating to 50% for PTSD, effective June 2003; the matters of 
an initial rating in excess of 10% for PTSD prior to June 
2003, and a rating in excess of the currently-assigned 50% 
for PTSD remain for appellate consideration. 

By rating action of August 2005, the RO granted service 
connection for DM; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran 
when further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  

In a November 2002 letter, the RO noted that the veteran 
would begin to receive Social Security Administration (SSA) 
disability benefits in January 2003.  On April 2003 VA 
psychiatric examination and at the June 2006 Board hearing, 
the veteran reported that he continued to receive SSA 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims folder a copy of 
the SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

The evidence also indicates continuing treatment of the 
veteran for PTSD at the Big Spring, Texas VA Medical Center 
(VAMC) and the San Angelo, Texas VA Clinic.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims folder all outstanding psychiatric treatment 
records for PTSD from the Big Spring VAMC and the San Angelo 
VA Clinic from July 2006 to the present time, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  
 
In a May 2006 statement, the veteran requested psychiatric 
re-evaluation, claiming that his PTSD had worsened.  In a 
July 2006 statement, the veteran's treating VA mental health 
practitioner stated that she was adjusting the veteran's 
medications to control auditory and visual hallucinations.  
Under the circumstances, the Board finds that additional 
psychiatric examination of the veteran is needed to equitably 
resolve the increased rating issues on appeal.  

After associating with the claims folder all additional 
pertinent records received, the RO should arrange for the 
veteran to undergo a new VA psychiatric examination, to 
obtain more contemporaneous findings pertaining to his PTSD.  
The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of his PTSD claims.  See 38 C.F.R. § 3.655(a), (b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of such examination sent to him by the 
pertinent VA medical facility.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  The RO should obtain from the Big 
Spring VAMC and the San Angelo VA Clinic 
copies of all records of treatment and 
evaluation of the veteran for PTSD from 
July 2006 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder. 

3.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims file, the RO should 
arrange for the veteran to undergo a VA 
examination by a psychiatrist.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
(a) render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) score, 
and an explanation of what the score 
means; and (b) provide an assessment as 
to the impact of the veteran's PTSD on 
his ability to obtain and retain 
substantially gainful employment. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of such examination sent to him 
by the pertinent VA medical facility. 

6.  The RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(a), (b) 
as appropriate.  
  
8.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes citation to and 
discussion of 38 C.F.R. § 3.655, as 
appropriate, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

